Per Curiam:
It has been found that defendant in March, 1908, left his home, wife and family, and took up his residence elsewhere with the intention of not returning, but that it was not abandonment of her or her children. That conclusion must be predicated upon the finding of such cruel and inhuman treatment oh her part as justified his departure. It may not be inferred from the affirmance of the judgment that the defendant is relieved from his duty to make due provision for the support of his wife. Under the decision in Robinson v. Robinson (146 App. Div. 533) it is not within the power of this court to make provision in the judgment constraining the defendant to furnish such support, but there is the usual remedy should he not be moved to fulfill this duty. He did this amply before the action was begun, and even that did not interrupt a just regard for the welfare of his children. It may be inferred that he will not pursue other course in the future. The judgment should be affirmed, without costs. Jenks, P. J., Thomas, Carr, Woodward and Rich, JJ., concurred. Judgment affirmed, without costs.